DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-2, 5, 7-8 and 11 in the reply filed on 12/29/2021 is acknowledged.  The traversal is on the ground(s) that the elected claims are similar to the non-elected claims and it is expected that the Examiner will find references related to all identified groups of claims in same fields of search.
 This is not found persuasive because as discussed in the restriction requirement 10/29/2021, groups I-V lack unity of invention because the groups do not share the same or corresponding technical feature with the technical features as follows: Invention I: The method provides cooling using magneto-caloric material interacting with a magnetic field. This solves the objective technical problem of providing cooling by means of a magnetic field. Invention Il: The method provides cooling using electro-caloric material interacting with an electric field. This solves the objective technical problem of providing cooling by means of an electric current creating an electric field. Invention Ill The method provides cooling using elasto-caloric material interacting with a stress field. This solves the objective technical problem of providing cooling by means of a mechanical deformation. Invention IV: The method provides cooling by using multiple conjugate fields instead of a unidirectional field. This solves the objective technical problem of preventing a degradation of the ferroic material.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3-4, 6, 9-10 and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/29/2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Paragraphs [0060-0064] recite “ferroic element 611”, paragraph [0061] recites “controller 324” and paragraphs [0062], [0064] recite “heat source 320” that are not in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is not within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lacaze et al. (“Efficiency improvements of a double acting reciprocating magnetic refrigerator” Cryogenics, Elsevier, Kidlington, Gb, vol. 23, no. 8, August 1, 1983, pages 427-432).
Regarding claim 1, Lacaze discloses a method of realizing a ferroic response, the method comprising: applying a first conjugate field to a ferroic material in a non-singular-stepwise manner (see page 428, column 2; Figure 4; page 430, column 2 – page 431, column 1; Figures 7 and 8); and applying a second conjugate field to the ferroic material in a non-singular-stepwise manner (Figure 7 shows applied negative and positive conjugate fields in a non-singular-stepwise manner).
Regarding claim 2, Lacaze discloses the method according to claim 1, wherein the ferroic material comprises at least a magneto-caloric material and the first and second conjugate fields comprise at least magnetic fields (see page 428, column 2).
Regarding claim 5, Lacaze discloses the method according to claim 1, wherein the non-singular-stepwise manner comprises one or more of a non-linear or linear ramping of the first and second conjugate fields, an application of the first and second conjugate fields in a sine wave or a flattened sine wave pattern, an application of the first and second conjugate fields in multiple steps and an application of the first and second conjugate fields in an alternating pattern (Figure 7 shows a non-linear or linear ramping of the first and second conjugate fields, an application of the first and second conjugate fields in a sine wave or a flattened sine wave pattern, an application of the first and second conjugate fields in multiple steps and an application of the first and second conjugate fields in an alternating pattern).
Regarding claim 7, Lacaze discloses a method of realizing a ferroic response, the method comprising: applying a first conjugate field to a ferroic material in a non-singular-stepwise manner (first applied field from about -4 to -6, Fig. 7a); applying a second conjugate field to the ferroic material in a non-singular-stepwise manner (second applied field from about -6 to 0); applying a third conjugate field to the ferroic material in a non-singular-stepwise manner (third applied field from 0 to about 6); and applying a fourth conjugate field to the ferroic material in a non-singular-stepwise manner (last applied field from about 6 to about 4; see page 428, column 2; Figure 4; page 430, column 2 – page 431, column 1; Figures 7 and 8).
Regarding claim 8, Lacaze discloses the method according to claim 7, wherein the ferroic material comprises at least a magneto-caloric material and the first, second, third and fourth conjugate fields comprise at least magnetic fields (page 428, column 2).
Regarding claim 11, Lacaze discloses the method according to claim 7, wherein the applying of the first, second, third and fourth conjugate fields comprises one or more of a non-linear or linear ramping of the first, second, third and fourth conjugate fields, an application of the first, second, third and fourth conjugate fields in a sine wave or flattened sine wave pattern, an application of the first, second, third and fourth conjugate fields in multiple steps and an application of the first, second, third and fourth conjugate fields in an alternating pattern (Figure 7 shows a non-linear or linear ramping of the first and second conjugate fields, an application of the first and second conjugate fields in a sine wave or a flattened sine wave pattern, an application of the first and second conjugate fields in multiple steps and an application of the first and second conjugate fields in an alternating pattern).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5, 7-8 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Muller (US PG Pub. 2017/0336108).
Regarding claim 1, Mueller discloses a method of realizing a ferroic response, the method comprising: applying a first conjugate field to a ferroic material (2) in a non-singular-stepwise manner (Abstract; paragraphs 1-13, 38-45; Figures 1-6); and applying a second conjugate field to the ferroic material in a non-singular-stepwise manner (magneto-caloric material leaving the magnetic field).
Regarding claim 2, Mueller discloses the method according to claim 1, wherein the ferroic material comprises at least a magneto-caloric material (2) and the first and second conjugate fields comprise at least magnetic fields (see at least paragraphs 42-43).
Regarding claim 5, Mueller discloses the method according to claim 1, wherein the non-singular-stepwise manner comprises one or more of a non-linear or linear ramping of the first and second conjugate fields, an application of the first and second conjugate fields in a sine wave or a flattened sine wave pattern, an application of the first and second conjugate fields in multiple steps and an application of the first and second conjugate fields in an alternating pattern (Figure 2; see at least paragraph 42).
Regarding claim 7, Mueller discloses a method of realizing a ferroic response, the method comprising: applying a first conjugate field to a ferroic material in a non-singular-stepwise manner (magnetic flux circulates in apparatus 1 during rotation of ferroic material 2, with a first conjugate field to a ferroic material in a non-singular-stepwise manner at R11); applying a second conjugate field to the ferroic material in a non-singular-stepwise manner (varying flux at R31); applying a third conjugate field to the ferroic material in a non-singular-stepwise manner (varying flux at R32); and 
Regarding claim 8, Mueller discloses the method according to claim 7, wherein the ferroic material comprises at least a magneto-caloric material and the first, second, third and fourth conjugate fields comprise at least magnetic fields (see at least paragraphs 42-43).
Regarding claim 11, Mueller discloses the method according to claim 7, wherein the applying of the first, second, third and fourth conjugate fields comprises one or more of a non-linear or linear ramping of the first, second, third and fourth conjugate fields, an application of the first, second, third and fourth conjugate fields in a sine wave or flattened sine wave pattern, an application of the first, second, third and fourth conjugate fields in multiple steps and an application of the first, second, third and fourth conjugate fields in an alternating pattern (magnetic flux through device would vary with a non-linear or linear ramping of the first, second, third and fourth conjugate fields Figure 2; paragraph 42).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763